 In the Matter of ILLINOIS KNITTING COMPANYandFEDERAL LABORUNION No. 21025, AFFILIATED WITH A. F. OF L.Case No. R-1069.-Decided February 7, 1939Knitting Industry-Employee Status:furloughed employees and employeeswho had severed relations with employer-InvestigationofRepresentatives:controversy concerning representatives of employees: controversy concerningappropriate unit; employer and union disagree as to the inclusion of certainemployees in unit; employer questions majority status ofunion-Unit Appro-priate for Collective Bargaining:production employees, including watchmen andthe general maintenance man but excluding regular machine fixers and super-visory and clericalemployees-Certification of Representatives:upon proof ofmajority representation-Evidence: Trial Examiner's denial of employer's offerof proof that certain employees desired an election, held proper.Mr. Bernard R. Bralove,for the Board.Mr. J. H. GilbertandMr. George G. Gilbert,ofMt. Vernon, Ill.,for the Company.Padway, Goldberg d Tarrell,byMr. A. G. Goldberg,ofMil-waukee, Wis., andMr. Joe Frank Allen,of Mt. Vernon, Ill., for theUnion.Mr. Robert L. Condon,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 12, 1938, Federal Labor Union No. 21025, herein calledthe Union, filed with the Regional Director for the Fourteenth Re-gion (St. Louis, Missouri) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Illinois Knitting Company,' Mt. Vernon, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September 17,1938, the National Labor Relations Board, herein called the Board,I The Company was incorrectly designated in the petition as Illinois Knitting Company,Inc.At the hearing, however,an amendment was allowed correcting the name of theCompany wherever it appeared herein.11 N. L. R. B., No. 12.48 ILLINOIS KNITTING COMPANY ET AL.49acting pursuant to Section 9 (c) of the Act and Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 6, 19381 the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to notice, a hearing was held on October 13, 14, 15,17, 18, and 19, 1938, at Mt. Vernon, Illinois, before Theo. R. Bland, theTrialExaminer duly designated by the Board. The Board, theCompany, and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On December 10, 1938, the Board, the Company, and the Union, byand through their respective counsel, entered into written stipulations,one amending the stenographic record so that it shall appear thatRespondent's Exhibit No. 1 was duly received in evidence, and theother clarifying the identity of certain persons whose names are con-tained in Petitioner's Exhibit No. 11.Copies of the stipulations werelodged with the Board, and the Board hereby directs the filinginstanterof said stipulations as part of the record herein.Oral argument having been waived, the Union and the Companywere granted permission to file briefs in support of their respectivepositions.A brief and a reply brief were filed by the Union and abrief by the Company, all of which have been duly considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company is an Illinois corporation engaged in the productionand sale of circular knit hosiery. Its principal office and manufac-turing plant are located in Mt. Vernon, Illinois, and it maintains asales office in New York City.There are approximately 140 employeesat the Mt. Vernon plant.During the calendar year 1937 the raw materials which the Companyused in the course of production aggregated in value approximately$200,000, of which 80 per cent was brought to its plant from outside theState of Illinois.Its gross sales in the same period were in excess of 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD$300,000.Seventy per cent of the total production was shipped by theCompany to purchasers located in States other than the State ofIllinois.II.THE ORGANIZATION INVOLVEDFederal Labor Union No. 21025 is a labor organization affiliatedwith the American Federation of Labor, admitting to its membershipall production employees of the Company, excluding machine fixersand supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONThe Union began to organize the production employees of the Com-pany in June 1937.On August 30, and again on September 15, 1937,the Union requested the Company to bargain collectively with it asthe exclusive representative of the production employees.The Unionsubmitted a proposed contract to the Company providing for recog-nition of itself as exclusive representative of all employees "within itsjurisdiction," a closed shop, and embodying rates of pay, wages, hoursof employment, and other conditions of employment.Thereafter,frequent conferences were had between the parties.The Companyrefused to sign the proposed contract, or to recognize the Union asexclusive bargaining agent, contending that business conditionswould not warrant its taking such action.The Company also deniedtheUnion's claim of a majority within an appropriate unit.OnMarch 13, 1938, the Union filed its petition herein.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITIn its petition the Union alleged that all production employees,exclusive of supervisory and clerical employees, constituted a unitappropriate for the purposes of collective bargaining.The Companyagrees that a unit of production workers, with the exclusions men-tioned, is appropriate, and the Company and the Union stipulated ILLINOIS KNITTING COMPANY ET AL.51that there were 100 employees 2 within such unit engaged in the fol-lowing production operations : Ribbing, knitting, top cutting, looping,seaming, mending, rough stock work, dyeing, boarding, top folding,sorting and turning, pairing, stamping, folding, boxing, shipping,winding, inspecting, and clipping.We see no reason to depart fromthe unit as agreed upon.However, the parties disagree as to whethercertain classifications and employees come within this unit.TheCompany contends that the machine fixers whom it employs are pro-duction workers and within the unit.The Union opposes this con-tention.The Union would include the watchmen and the generalmaintenance man, whereas the Company insists that they are notproduction workers.In addition, the Company and the Union wereunable to agree whether or not certain individuals, mentioned below,are within classifications admittedly embraced in the unit.We shallexamine these opposing contentions of the parties.Machine fixers.The regular machine fixers, five in number,3 areresponsible for keeping the machines running.They make all neces-sary repairs ; they install new parts. In addition, they start themachines in operation and are responsible for changing the yarnon the machines from one type to another. It appears, therefore,that their time is divided, being devoted partly to production andpartly to maintenance work.The machine fixers are all skilled employees, with a thoroughknowledge of knitting, and are among the highest paid employeesat the plant.They constitute a well-defined craft of machinists.'They are not eligible for membership in the Union, and the Unionhas made no attempt to organize them. Furthermore, the Unionhas acknowledged the jurisdiction of the International AssociationofMachinists, a labor organization, over .the machine fixers, and2 Petitioner'sExhibit No.1 lists the 100 employees agreed to be within the unit as fol-lows : Laura Akin,Dessle Allen,Maude Allen,Jessie Arnold,Anna Bain, Herman Barker,Myrtle Beard,Elsie Beck, Pauline Bogen, Edna Boswell, Ethel Boswell, Alene Browder,Elizabeth Brown, Orthella Buehling,Jewel Casey,Marlin Caudle,Gertrude Chapman,Deliliah Clark, Lillie Clark, Becle Connoway,Mary Cook,Minnie Corsere,Daisy Dalby,Edward Dalby,Martha Daniels, Marie Davis,Asenath Douglas, Mildred Durkee, MaryEdson, Marie Edwards, Beulah Else,Maude Eller,Allene Eubanks,Bertha Fitts(Nance),Fred Fitts,Mildred Fitts,Blanch Flannigan,Anna Fleener,Charley Ford,Evelyn Franklin,JessieGoebel,Emma Gregory,George Groothius,Ida Haney,Helen Harp,Letha Hart,Beitha Hartley,Elsie Iligginson,Alma Hill, Carl House, Irene House, Letta Jones, MaymeJones, Daisy Kelly,Gertrude Kelly, Nora Lemay, Pearl Long, Iva Marlow,Mildred Mai tin,Belvia Massey, Fay Matthews, Ada Mayner, Don McBride, Emmett McGehee, Mary Mc-Gehee,Beulah Mendenall,Leonard Mendenall,Mary Mendenall, Edith Mick, May Morlan,Katherine Neal,Neva Neal,Ella Nolta,Ganal Page,Grace Page, Helen Page Lillie Pierce,Maude Rainey, Ollie Rainwater, Pearl Reese, Emma Roberts, Florence Robinson, HattieShurtz,Wilma Sledge,Minnie Smith,Walter Smith,Caiman Sutten, Laverne Tate, NolaThompson, W. A. Trout, Rosa Venezia, Anna Wagner, Ada Wallace, Helen Warren, ValetaWeir, GeorgiaWhisenhunt, Elsie Wilderman, Pearl Williams, Iva Willmore, and JohnWimberley.8Maynor, Butler,H Payne, Matthews,and Averitt.'Cf.Matter of Pacific Mills, Cocheco DivisionandDover Independent Textile Workers'Union,10 N L R B. 26. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat organization maintains a local in Mt. Vernon, which the ma-chine fixers may join.There exists, therefore, a labor organizationthrough which the machine fixers may bargain collectively if theyso desire.5We are of the opinion that under these circumstancesthe five mentioned machine fixers should be excluded from the unit.We believe that the matter of whether or not the machine fixersare chiefly production workers should not determine in this instancethe issue of their inclusion or exclusion from the appropriate unit.We shall, however, include within the unit three employees 6 whooccasionally work as machine fixers, but who are not regular ma-chine fixers, and who spend the major portion of their time in pro-duction work.Watchmen and the general maintenance man.The Company em-ploys three watchmen 7 and a general maintenance man."Whetheror not these employees are technically "production" workers, it is ap-parent from the character of the organizational work carried on by theUnion and its assumption of jurisdiction over them that they have beenconsidered by the Union as such workers.We believe that they are soalliedwith the classification of production workers here involvedas to be deemed within that group. The watchmen and generalmaintenace man are entitled to bargain about their working con-ditions, and they may delegate their bargaining to an agent.TheUnion, the only labor organization concerned with this question, de-sires their inclusion, and the record discloses that two of the watch-men and the general maintenance man are members of this organiza-tion.Under all these circumstances, we shall include them.9We find that all production employees of the Company, includingwatchmen and the general maintenance man, but excluding regularmachine fixers and supervisory and clerical employees, constitute aunit appropriate for the purposes of collective bargaining and that'said unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.There are a number of employees with respect to whom the Unionand the Company are in sharp disagreement as to whether or notthey are to be included within the unit which we have found appro-priate.In some instances the Company claims that certain of theseemployees are within the unit, whereas the Union opposes their'Cf.Matter of Century Biscust CompanyandUnited Baking Workers L. I. U,No. 36,9 N. L. R. B. 1257°W. Smith, Carlton, and L Fittsv G Nimmo, J. Nimmo, and L Fitts. L Fitts was acting as a watchman at the time ofthe hearing;he occasionally works as a machine fixer.° James° SeeMatter of Wtillys Overland Motors, IncandInternational Union,UnitedAntonio-bileWorkers of America, Local No. 12, 9N. L. R B. 924;Matter of Pacific Mills, CochecoDivision andDoter Independent TcatileWorkers'Union,10 N L R B 26 ILLINOIS KNITTING COMPANY ET AL.53inclusion.10With others of these employees, the positions of theparties are the reverse 11Stewart, Bennett,andUrsery.The Union contends that theseemployeesexercisesupervisory power and, consequently, should beexcluded from the unit.The Company opposes this contention.The employees are carried on the Company pay roll as "foreladies."The record reveals that they are in charge of groups of employeesto whom they assign work and give orders concerning such work.They may excuse an employee from working. Each is consideredresponsible for the satisfactory functioning of her department.Theydetermine in some instances which employees shall be rehired aftera lay-off, as well as who shall be called as extra workers in peak sea-sons.They are considered as foreladies by the employees underthem.We are of the opinion, and find, that these employees shouldbe, and hereby are, excluded from the unit.Winder, McGehee, Talbot, Arnold,andStroud.The Union con-tends that Winder, McGehee, and Talbot should be excluded from theunit and that Arnold and Stroud should be included.The Com-pany takes the opposite position.The issue is whether these indi-viduals are employees of the Company, within the meaning of theAct.All had severed their relations with the Company at the timeof the hearing.Winder and McGehee are employed elsewhere.Tal-bot was dismissed because faulty eyesight made her work unsat-isfactory.Arnold quit in order that her son could obtain a job withtheWorks Progress Administration.Stroud resigned to obtain anold-age pension.None of these employees was laid off or on fur-lough or vacation, nor is there claim that the work of any hadceased as a consequence of or in connection with any current labordispute or because of any unfair labor practice.While there issome showing that the Company may employ some or all of thesepersons at some time in the future, we do not feel that the bareprospect of future employment, under the circumstances, is suffi-cient to make them employees within the meaning of the Act. Theyare hereby excluded from the unit.P. Henry, Q. Payne, L. Bostrand, Wiggington, F. Ford, M. Henry,Ore, King, Moore, Poston, Wielt,, L. Page, Howe, C. Bostrand,andR. Jones.The Company contends that all these employees, exceptR. Jones,are within the unit; the Union would include R. Jonesbut exclude the others.The Union urges that all these employees,except R. Jones, were either hired in the summer of 1938 for the solepurpose of preventing the Union from obtaining a majority of em-10Petitioner'sExhibit No. 2 lists 30 persons whom the Company would include withinthe unit over the Union's objections.n Petitioner's Exhibit No 3 lists nine persons whom the Union would include,and theCompany would exclude.At the hearing,one person,Ruby Borders,was dropped by thestipulation of the parties,so that there are only eight individuals in this category.104275-39-vol xi-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees to designate it as their bargaining representative, or, in otherinstances, were without employment in 1938 and had only irregularemployment in 1937.The record does not substantiate the Union'scontention in regard to those of these employees who were hired inthe summer of 1938.We find no substantial evidence of an impropermotive on the part of the Company.They are production employeesand hence come within the unit.We agree that the employees whowere not on the pay roll at any time in 1938 should be excluded fromthe unit.Their employment is so irregular that no mutuality ofinterest exists between these workers and those regularly employed.What constitutes regular work depends on the facts and circumstancesof each case and to a large extent is a matter of degree.The recordreveals that within the classification of those irregularly employed areP. Henry, Q. Payne, L. Bostrand, Wiggington, and F. Ford.12Theywere not on the pay roll of the Company in 1938, and none of themhas been employed by the Company since August 1937.We concludethat P. Henry, Q. Payne, L. Bostrand, Wiggington, and F. Fordshould be excluded, but that M. Henry, Ore, King, Moore,' Poston,Wielt, L. Page, Howe, C. Bostrand, and R. Jones should be included.WhiteandG.Wallace.The Union would include G. Wallace andexclude White.The Company takes the opposite position.White isthe coordinator between the knitting and the dyeing departmentsand transports the goods between the two departments.He does someclerical work but the major portion of his work is manual.Wallaceis the packer and shipping clerk.He packs the finished goods andprepares them for shipment.He, too, does a certain amount ofclerical work.White is Wallace's superior, but apparently exerciseslittle supervisory control.We are of the opinion that the work ofthese employees is sufficiently similar to those whom we have includedin the unit as to warrant their inclusion.They will, therefore, beincluded.Mannen.Mannen prepares samples of merchandise for the use ofsalesmen.She is the only employee engaged in this type of work.We find the Union's contention that she is a supervisory employee tobe without merit, and we will include her within the unit.Dement..Dement is an employee who has been furloughed be-cause of pregnancy. It appears that such persons are still regardedas employees by the Company. The Union contends that she iswithin the unit.We agree with this position.VI. THE DETERMINATION OF REPRESENTATIVESThe Company and the Union agreed, and we accordingly find, thatcertain named persons, 100 in number,18 are within the unit we have12 F. Ford does not appear on the pay rolls for 1938 which are in evidence.Apparently,however, she was hired during the hearing.13These 100 employees are named in footnote 2,supra. ILLINOIS KNITTING COMPANY ET AL.55found to be appropriate. In addition, we determined that the unitalso included the three employees who acted as part-time machinefixers, the general maintenance man, and the two watchmen . 14Wealso decided that 14 other employees whose inclusion within the unitwas the subject of dispute by the Union and the Company shouldbe included. It appears, therefore, that there are 120 persons withinthe unit we have found to be appropriate.At the hearing, the Union introduced into evidence a certain peti-tion signed March 24, 1938, containing the signatures of 75 sub-scribers, 67 of which are the signatures of employees within the unitwe have found to be appropriate. This petition authorized the Unionto act as bargaining representative of the respective subscribers fora period of a year unless a 30-day written notice of termination wasgiven.There is no showing that any notice of termination was evergiven by any signer.At the hearing, the secretary for the Union pro-duced the records of the Union, which established that the Union had67. members within the unit, consisting of 60 employees who signed,and 7 employees who did not sign the authorization petition of March24, 1938.It appears, therefore, that 74 employees have designatedand selected the Union as their bargaining agent either by joiningit,15 or by signing the authorization petition, or by both.The recordsshowed also that 22 persons within the unit other than those 67 shownto be members had formerly been members of the Union but hadeither withdrawn or been removed from the membership roll.The company does not contend that the records of the Union areinaccurate or that the signatures on the authorization petition are notgenuine, but insists as of relevance that many of the 67 employeesclaimed as members by the Union have not paid dues and conse-quently are not members in good standing.The Act, however, saysnothing about members in good standing.The test is whether or notthese employees have designated the Union to act as their representa-tive for the purposes of collective bargaining, and, in the absenceof a showing, implied or express, of the withdrawal of such designa-tion, those who have authorized the Union to represent them either bybecoming members of the Union or by signing the petition shall bedeemed to have continued that authorization."The Company introduced into evidence a petition signed on March7, 1938, by 68 persons, 51 of whom are employees within the unit"There are three watchmen,but L. Fitts comes under the category of a pat t-timemachine fixer and hence has been included.15Matter of Trenton-Philadelphia Coach CompanyandAmalgamated Association ofStreet, Electric Railway and MotorCoachEmployees of America,6 N L. It.B. 112.itMatter of Clifford M. DeKay, doingbusinessunder the trade name and style of D. d H.Motor Freight CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Stable-men and Helpers of America, Local No. 6119, 2N. L. R B. 231;Matter of Zenite MetalCorporationandUnited Automobile Workers of America, Local No. 442,5 N. L R B. 509;Matter of The Serrick Corporation and International Union, United Automobile Workersof America,Local No.459,8 N. L. It. B. 621. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe have found to be appropriate, requesting the Company not torecognize any union as sole bargaining agent 17An examination ofthe names of these 51 employees indicates that 15 of these personsare included in the above 74 which the Union claims to represent.However, 8 of these 15 subsequently signed the authorization petitionof March 24, 1938, requesting the Union to represent them, and somust be considered as having revoked their previous request that theCompany refuse to recognize any union.We are of the opinion thatthe other seven have revoked their designation of the Union as theirbargaining agent,"' and so they shall not be counted for the Unionin determining whether or not it has a majority. It also appearsthat two persons who signed the union authorization petition ofMarch 24, 1938, were union members who later withdrew from theUnion 19They will not be counted for the Union.At the hearing, the Company offered in evidence a statement datedOctober 11, 1938, signed by 22 individuals, 21 of whom are employeesin the unit we have found to be appropriate, purporting to tendertheir resignation from the Union. It is shown by the testimony ofthe union secretary, however, that 15 of these 21 employees are in-cluded among the 22 persons above-mentioned as having been re-moved from the union membership roll, that the other six are con-sidered members in good standing.The Trial Examiner excludedthis signed statement.Without passing upon this ruling we shallconsider the statement as if it had been admitted.Five of these sixpersons we have already determined as not being represented by theUnion, inasmuch as they have been included among the seven em-ployees above-mentioned who signed the March 7 petition and failedto sign the subsequent authorization petition of March 24, 1938.20 Inaddition,we shall not count the sixth as having designated theUnion.21His signature to the October 11 statement clearly indicatesthat he does not wish the Union to represent him. It therefore ap-pears that 64 employees within the appropriate unit of 120 havedesignated the Union as their agent for the purposes of collectivebargaining.The Union, therefore, has been chosen by a majority,and we will so find.At the hearing the Company offered in evidence a petition signedby a number of employees stating that they were of the opinionthat organized labor at the plant was unnecessary.22 The intentor purport of this expression is unclear, nor does its relevance17Respondent's Exhibit No. 1."The names of these seven are : Elsie Beck,ElsieIigginson, Irene House, MildredMartin, Pearl Reese, Walter Smith, and Laverne Tate.19 John Wimberley and Florence Robinson.°Elsie Beck,Elsie Higginson,Mildred Martin,Pearl Reese, and Walter Smith.21Charles Ford.29Respondent's Exhibit No.4,marked "rejected." ILLINOIS KNITTING COMPANY ET AL.57appear.This petition is undated and none of the circumstancessurrounding its signing was shown.We believe that the TrialExaminer properly excluded it.At the hearing, the Company, byits attorney, proposed to call as witnesses 113 persons, within theunit for which it contended, who it asserted would testify to theeffect that they desired that the question of majority representationbe determined by an election.The Trial Examiner refused to allowthis testimony, whereupon the Company made an offer of proofas to what these witnesses would testify.This offer was denied.We believe that this ruling was proper since the offer did not refutein any way the Union's proof of a majority but only addressed itselfto the manner in which the majority might be ascertained.We haveoften held that where a union, as in this proceeding, has demon-strated its designation as bargaining representative by a majority ofemployees within an appropriate unit, an election is unnecessary.28Moreover, the Union, either by its petition or otherwise, has not lim-ited the investigation of representatives herein to an election, norhave any of the employees whom it represents intervened to urgesuch limitation.It is not for the Company to propose such matter.Consequently, the offer of proof is immaterial.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representive of all employees in such unit for the pur-poses of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Illinois Knitting Company, Mt. Vernon,Illinois,within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production employees, including watchmen and the generalmaintenance man, but excluding regular machine fixers and super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.3.Federal Labor Union No. 21025 is the exclusive representativeof all employees in such unit for the purposes of collective bargain-ing,within the meaning of Section 9 (a) of the National LaborRelations Act.fatter of Richfield Oil CorporationandMarineEngineersBeneficialAssociationNo. 79, 7 N L R.B. 639. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Federal Labor Union No. 21025 hasbeen designated and selected by a majority of the production em-ployees of Illinois Knitting Company, Mt. Vernon, Illinois, includingwatchmen and the general maintenance man, but excluding regularmachine fixers and supervisory and clerical employees, as their repre-sentative for the purposes of collective bargaining and that, pursuantto the provisions of Section 9 (a) of the Act, Federal Labor UnionNo. 21025 is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.